Title: Fragments of a Pamphlet on the Stamp Act, [January 1766]
From: 
To: 


During the period of agitation and discussion before the repeal of the Stamp Act Franklin began to prepare a pamphlet to supplement his letters to the newspapers. No published pamphlet that he might have written has been found, and it is probable that, well before he had finished writing, the movement for repeal had gained enough headway to induce him to drop the project. Among his papers in the American Philosophical Society are several sheets that represent notes, rough drafts, and revised fair copies of segments of such a pamphlet. While these sheets are all bound in the volume designated as “l (ii),” they are scattered through that volume, sometimes placed with papers belonging to quite different writings. In Verner W. Crane’s Letters to the Press, pp. 62–73, these sheets are brought together in an “attempted reconstruction” of the pamphlet to the extent that detailed study and arrangement appeared to make possible. The present editors have carefully reviewed this ingenious effort and have leaned heavily upon it in preparing the presentation that appears here. We fully agree with Crane’s conclusions as to what papers belong to this proposed pamphlet and in most respects have followed the same order, though we have departed from it in a few instances and have organized the presentation in a somewhat different form
The surviving papers that appear to relate directly to this projected pamphlet fall into five groups:
  1. A one-page outline or general “Plan of the Pamp[hlet].” l (ii), 12, verso of one sheet; Hays, Calendar, iii, 467 (part of the 4th entry).
  2. Three pages of what are here called “Topical Notes,” jotted down as they occurred to Franklin and hence in no particular order. Most of them include in the left margin coded notations to show in which section of the plan he intended to treat them in full. l (ii), 46 (a), 46(b), 46(c); Hays, Calendar, iii, 460 (parts of the 6th entry).
  3. One page of an outline for development in full on the topic of smuggling. l (ii) recto of the page listed in no. 1 above.
  4. Two pages of rough draft for the latter part of the surviving text of section 2 and a fragment possibly for section 3 in the proposed pamphlet. l (ii), 30a; Hays, Calendar, iii, 464 (part of the 5th entry); and L (ii), 27; Hays, Calendar, iii, 452 (3rd entry).
  5. Seven pages of fair copy for the text of sections 1 and 2 of the proposed pamphlet. l (ii), 13, fo. 7; Hays, Calendar, iii, 452 (part of the 1st entry); and l (ii), 31, fos. 9, 13, 14, 15, 17, 18; Hays, Calendar, iii, 465 (3d entry).
In the presentation below, the “Plan of the Pamp[hlet]” is first printed in full to give the reader a general view of the intended whole. Then, under numbers corresponding to the six sections of the Plan, are printed the Topical Notes identified by symbols as intended for development in those sections, and in one instance what appears to be a more detailed outline for development of a particular topic (no. 3 above). Finally, within each section is printed whatever survives of the full text for a part of that section, taken when possible from the fair copy, and in one instance taken in part from the surviving rough draft and in part from a later newspaper letter that quoted it at greater length. The character of each of these units within a section is indicated in brackets where it begins. Footnotes locate the source of each printed segment.
It cannot be said that this presentation is in any complete sense a “reconstruction” of the pamphlet, for clearly only a small part of the projected text appears to survive among Franklin’s papers, and this part is limited almost entirely to portions of the first two sections. Probably Franklin never completed even a rough draft of all he planned to write. However inadequate this presentation must necessarily be for a knowledge of the intended pamphlet, it may have value as an indication of the methods Franklin used, at least on one occasion, in planning and organizing an extended literary production.
These papers are placed with others of January 1766, an approximation of the time when Franklin may have been working on the pamphlet. Some of the views suggested here appear more fully developed among his letters to the press of about the same time.
 

Plan of the Pamp[hlet]
  
    
    
    
      [Torn]
       [1. Torn] their Attachment to this Country, prior to the late unhappy Misunderstandings.
    
    
    
      [C. o M.]
       2. The several Causes that concurr’d to produce those Misunderstandings.
    
    
      I. o M
       3. The Impropriety and Unnecessariness of the Measures that produced those Misunderstandings.
    
    
      M Co P
       4. The Mischievous Consequences that must attend a Persisting in those Measures.
    
    
      G E. D.
       5. The good Effects of departing from them.
    
    
      M. o Pr.
       6. The Means of preventing such Misunderstandings for the future, and cementing the two Countries in a lasting Union.
    
  

  
1
[Topical Notes:]
    
      
      


Services of the Colonies



Their readiness to contribute Canada Exp[editio]n Carthagena and all last War



[In the margin:] The last War not for the Colonies but for the Trade of Britain, Indian Trade being carried on with English Goods



They as Consumers contribute in the Price of Commodities. Encrease your Seamen.


[Pamphlet text:]
[First part missing] “Compensation for the Expences incurred by the respective Provinces, in the Levying, Cloathing and Pay of the Troops raised by the same, according as the active Vigour and strenuous Efforts of the respective Provinces shall justly appear to merit. G.R.” On which Message the House of Commons did the next Day resolve, “That a Sum not exceeding £200,000 be granted to his Majesty on Account, to enable his Majesty to give a proper Compensation to the respective Provinces in North America, for the Expence incurred by them, in the Levying, Cloathing and Pay of the Troops rais’d by the same according as the active Vigor and strenuous Efforts of the respec[tive] Provinces shall be thought by his [Majesty] to merit.” The same Message [followed] by the same Resolve was repeated [torn; each year?] during the War; by which it appears [that] these “his Majesty’s faithful Subjects” exerted themselves with unremitting Zeal and Vigour to the last in Defence of his Majesty’s “just Rights and Possessions”; and I know that the Honour of having their Conduct thus approved by their gracious Sovereign, and by that great Council for whom they ever had the highest Veneration [remainder of passage missing.]
[First part of passage missing: de]fence, and for raising among themselves by common Taxes such Sums as would be necessary for defraying the Expence. This Plan of Union, was sent to Government here, that if approv’d it might be carried into Execution. It was not approv’d; whether from a Jealousy that such an Union might make the Colonies in some degree formidable to the Mother Country as well as to the Enemy, or from what other good Reasons, I will not pretend to conjecture. It was however thought better to send Troops from hence, and they were sent accordingly, at first a few only, but many more afterwards than were either originally intended here or desired there, at an immense Expence to this Nation, which in my Opinion, and that of many Americans, might well have been spared; a Fleet only, to favour the Operations of an American Land Force under such Union, and prevent Troops and Succours from France to Canada, being perhaps what alone was truly necessary. And yet, however great this Expence, as the War ended in the Reduction of Canada, and Cession to Britain of all the vast Country northward, southward, and westward to the Missisipi, wherein she may from time to time plant more Colonies out of the vast Increase of the present, thereby extending her Empire in the most natural Ma[nner] and with it her Strength by Sea and Land, [torn] by Commerce and an ever-craving Demand [remainder of passage missing.]

  
2
[Topical Note:]
    
      
      

C. o M.
The manner they are represented by Governors and Officers.


[Pamphlet text:]
[First part missing] the various Causes that combin’d to produce it, are particularly attended to, we rather ought to wonder that it was not foreseen and prevented.
It is not my Purpose here to censure the Conduct of Ministers, whose Motives, whose Lights, Informations and Misinformations I am unacquainted with. They might intend all for the best, and yet be mistaken in the Means, as wise Men sometimes are, and wiser Men are always ready to acknowledge. They might be prejudic’d against the Colonies by the artful Misrepresentations of the Enemies of the Colonies: For Enemies the Colonies have, and bitter ones, as one may see by the rancorous Libels with which the Papers are daily fill’d against them, exciting this Country to imbrue its Hands in their Blood; and yet perhaps no People ever deserv’d Enemies less. What I shall put down therefore, as the Causes of this Change, I desire may be consider’d simply as a Relation of Facts; and I leave Censure to those who are better qualify’d to judge, and to whom it more properly belongs.
In the first Place, by posting Frigates all along the Coast, with armed Tenders and Cutters to run into every River and Creek, the Officers of which were all vested with Custom-house Powers, and who, especially those of the lower Rank, executed their Commissions with great Rudeness and Insolence, all Trade and Commerce, even the most legal, between Colony and Colony, was harass’d, vex’d and interrupted, by perpetual Stoppings of Boats, Rummagings and Searchings, Unladings and Detainings, on trifling Occasions, and Seizures of Vessels on the slightest Omission or 
   Irregularity of Papers, &c. extorting Compositions by terryfying the Owners with carrying the Vessels seized on Suspicion to Halifax, in which remote Place the great Court of Admiralty was establish’d. 2°. The Exacting rigorously at the same time a too heavy Duty on foreign Mellasses, an Article which our own Islands could not furnish in sufficient Quantities, and which was not only of great Consequence in the Distilleries, Fisheries and Guinea Trade, but in North America was become one of the Necessaries of Life, being the common Sweetning used in the Food of the poorer Sort, and universally a principal Ingredient in their common Beer, gave also a general Dissatisfaction. 3° The Trade too, which had been carried on with the foreign Plantations, (whence Money, and Commodities that being carried to Europe might be turned into Money, were usually procured, to discharge the Ballances continually growing due in England) was at the same time greatly embarrass’d, discourag’d and prevented, so that a Scarcity of Cash, and the Distresses such Scarcity always occasions in Trade, came on very fast. 4°. And what render’d that Scarcity of Gold and Silver less tolerable, was a new Act of Parliament, prohibiting the making any more Paper Money in the Colonies that should be a legal Tender. 5°. And then, when both Silver and Paper Money were daily diminishing, and in a Way of being totally annihilated, comes the fatal Stamp-Act, demanding a new and heavy Tax; and this laid on by the very Power that had in a great degree taken away the means of paying any Tax at all; while every Province was groaning under the Weight of Taxes laid by its own Assemblies to discharge the Debts left by the last War. 6°. This Act too was render’d the more galling, by its taking away Trials by Juries for all Offences against it, and
[One page of the manuscript missing]
it might take when it pleas’d the other nineteen so that in fact they had then nothing they could call their own. It was now that they recollected all the former Hardships imposed on them, which their Respect for the Mother Country had induc’d them to bear in Silence. The numerous and perplex’d Restraints on their Trade, many of them requiring Labour in vain, and Expence to no purpose. The Restraints on their Manufactures, those very few that their Situation and particular Circumstances gave them some Opportunity of carrying on to Advantage: The Emptying by Law all the Goals of this Country into their Settlements; an Instance of sovereign cruel Insolence unexampled, with which no Nation before had ever treated even a Country they had conquer’d, made if possible still more grievous by that barbarous Sarcasm in a solemn Report of the Bo—d of T—e, on a Plantation Act intended to prevent the Importation of Convicts, “that the Act for transporting them was necessary for the Better Peopling of his Majesty’s Colonies!” And now while their Minds were in this disturbed State, came among them numberless ministerial Pamphlets and Papers printed here, arguing away all their Rights by the most sophistical Reasoning representing them in the most odious Lights, and treating them and their Pretensions to English Liberty with the utmost Contempt; one of those Pieces, too, said to be written by a Person in high Office, with much Wit indeed, but which a little more Wit would have induc’d him rather to suppress. Let any sensible considerate Englishman put himself but for a Moment in this Situation of these People, and attend to his own Feelings, I am persuaded he will find himself dispos’d to pity (even while he blames) the Distractions and Extravagancies this Situation and these Apprehensions drove them into.
  But why should it be thought strange that the Governing People here are usually prejudic’d against the Colonies? Much has been said of a virtual Representation, which the Colonies are suppos’d to have here. Of that I understand nothing. But I know what kind of actual Representation is continually made of them, by those from whom Ministers chiefly have their Information. Governors and other Officers of the Crown, even the little Officers of the Revenue sent from hence, have all at times some Account to give of their own loyal and faithful Conduct, with which they mix some contrary Character of the People that tends to place that Conduct in a more advantageous Light. Every good thing done there in the Assemblies, for promoting his Majesty’s Service, was obtained by the Governor’s Influence; he propos’d; he urg’d strongly; he manag’d Parties; there was great Opposition; the Assembly were refractory, and disaffected; but his Zeal and Dexterity overcame all Difficulties. And if thro’ his own Imprudence, or real Want of Capacity, any thing goes wrong: he is never in fault; the Assembly and the People are to bear all the Blame; they are factious, they are turbulent, disloyal, impatient of Government, or, what is the same thing, disrespectful to his Majesty’s Representative. The Custom House Officer represents the People as all inclin’d to Smuggling, Dutch and French Goods (by his Account) swarm in the Country, nothing else would be us’d if it were not for his extream Vigilance; which, indeed, as it takes up all his Time, he hopes will be considered in the Allowance of a larger Salary. Even the Missionary Clergy, to whom all Credit is due, cannot forbear acquainting the Bishops, and their other Superiors, here from whom they receive their Stipends, that they are very [dili]gent in their respective Missions, but that they meet with great difficulties from the adverse disposition of the people: Quakers oppose them in one place, Presbyterians in another: this country swarms with thwarting hereticks; t’other with malevolent sectaries: Infidelity gains ground here, Popery is countenanced there. Their unwearied endeavours, which are never wanting, scarce suffice to prevent the colonists being overwhelmed with vice, irreligion, ignorance, and error! Then the Military Officer, who has served in the colonies, represents them as abounding in wealth; the profuse tables they used to spread for him in their hospitable entertainments convinced him of it; for these he saw daily when he din’d from house to house, and therefore he had reason to imagine it was their common way of living; (though in truth that was extreamly different and much more suitable to their circumstances.) But opulent as he supposes them, they must, in his opinion, be the meanest of mortals to grudge the payment of a trifling tax, especially as it is to maintain soldiers. Thus represented, how can it be otherwise, but that the governing people in Britain should conceive the most unfavourable idea of Americans, as unworthy the name of Englishmen, and fit only to be snubb’d, curb’d, shackled and plundered.

  
3
[Topical Notes:]
    
      
      

I. o. M.
The Stamp Act unnecessary. There was another and a regular Constitutional Method of getting Money from the Colonies.



England by Trade gets all their Superlucration beyond the Necessaries of Life. Shirley’s Letters.



They have by their Hospitality given false Ideas of their Wealth.


I. o. M.
Colonies consider’d too much in a Commercial Light.


[Possible fragment for pamphlet text:]
And now let it be remarked, that the Stamp Act for extorting a Revenue from the Colonies against their Consent was as unnecessary as it was unseasonable and improper.
[Outline for developed treatment:]
[Vertically in the margin:] Wrong to punish a whole Community for the Fault of a few.
Merchants but a small Part of the People.
  Smugglers of European Goods into the Country but a small Part of the Merchants.
  That Smuggling of no Service to the Body of the People, as the Smugglers put the Advantage into their own Pockets.
  The Smuggling of English Goods out of the Colonies into the Spanish and Foreign Colonies vastly greater than the other.
  If an Account could be stated of the Disadvantages and Advantages to Britain of both Sorts of Smuggling, the Ballance would appear vastly in her favour, perhaps 20 to 1.
  The Smuggling of European Goods into the Colonies, [torn] of such as Britain cannot supply, as Linnens, and [torn] Loss to her by it is the Merchants [torn] the Manufacture. As to the Duties [torn] drawn back.
  Coarse Teas indeed have been smuggled in grea[t Quantities?].
[No extended text found for this section.]


4
[Topical Notes:]
  
    
    

M Co P.
They think it matters little whether the arbitrary Power of Taxing them is vested in one Man or a 1000 if they have no Choice of Representatives.



If this Power is insisted on, Americans can never conceive they have any Property left. Dangerous to reduce them to this Extremity.



They can subsist without this Country or any Trade and being too weak to express their Resentments in any other Way it will be more strongly express’d in this. [In the margin here:] Germany the Mother Country of this Nation.


M Co P.
The great Growth of America.



Prudence to treat them now as you would wish a hundred Years hence that you had treated them.



A Mistake that they emigrated from hence
    
      
  that they are chiefly Irish Scotch and Foreigners, (have more Merit) or Convicts.



They are the Offspring of good Families, &c. encreas’d in the Country.



Mistake that they are unwilling to contribute.


  M Co P
They cannot be forc’d to submit to the Stamp Act but at an Expence greater than the Profit.



Their Hearts will be lost and with it the Trade. Animosity and Hatred will succeed. Enemies will take Advantage.



  Spaniards and Portuguese



  Genoese and Corsicans.


  
The Empire weaken’d, and the Foundation laid of a total Separation.


  
Mortification in the Foot.


 M Co P
Value yourselves on Trade, forgetful how much the Respect of People and Good Will contributes to it.


[No pamphlet text found for this section.]


5
[Topical Notes:]
  
    
    

G Eo D.
  Of great Importance to recover the Respect of so great a Body of Subjects.



  The Strength that will arise from a cordial Union.



  The great Growth of America.


[No pamphlet text found for this section.]



6
[Topical Notes:]
  
    
    

M o Pr
Representation necessary to consolidate the Empire—to inform Government of the State of the remote Parts —and them of the Motives and Measures of Government.



  People in Colonies will never be convinced that they are virtually represented, &c.


M o Pr
  See Letters to Shirley



Ireland once would have been united. Now refuses.
  
    
      
      America will now accept but will probably not ask for Representatives—will hereafter refuse.



  [No pamphlet text found for this section.]



  [Conclusion]

[Topical note:]




The true Politics regard the Whole Empire and not how to benefit one Part at the Expence of another.

  
  [No pamphlet text found for this section.]

